Citation Nr: 1609514	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  15-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial compensable rating for left foot stress fracture of the metatarsophalangeal (MTP) joint with arthritis and cortical thickening.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January to May 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2015, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting an initial 20 percent rating for the left foot.  The issue of whether he is entitled to an even higher rating is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's left foot stress fracture of the metatarsophalangeal (MTP) joint with arthritis and cortical thickening manifests with pain and painful motion, and is productive of moderately severe disability.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for left foot stress fracture of the metatarsophalangeal (MTP) joint with arthritis and cortical thickening have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5284 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The October 2014 VA examination is inadequate; therefore, this issue is being remanded for another examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran is not prejudiced by the Board's decision to immediately grant an  increased rating based on the evidence as it currently stands, as it will be subject to readjudication following development.

Increased Initial Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's right foot disability is currently rated as noncompensable under Diagnostic Code (DC) 5284, which applies to injuries of the foot.  38 C.F.R. § 4.71a, DC 5284.  Under this code, moderate foot injury warrants a 10 percent rating; moderately severe foot injury warrants a 20 percent rating; and, severe foot injury warrants a 30 percent rating.  If actual loss of the foot is shown, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5284.  Painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

After review of the record, the Board finds the evidence warrants a 20 percent rating for moderately severe injury.  The Veteran has arthritis, and he has testified to having pain almost all of the time but especially on use.  He has difficulty balancing and walking because of the pain in his foot.  He explained that he lives in an area that does not have very many sidewalks, but rather uneven ground, which causes increased pain.  He explained that after navigating uneven ground for extended periods, he can experience flares of pain that last for days, during which time he stays off his feet.  He has further asserted that he is always careful with his feet, and generally avoids activities that require extended walking or standing.  The Board finds this evidence meets the criteria for moderately severe.

The Board does not find that the evidence as it currently stands supports an even higher rating under DC 5284, but the issue is being remanded for additional development and readjudication.

The record does not reveal any additional diagnoses or symptoms related to the left foot stress fracture.  Accordingly, a higher rating is not warranted under any other diagnostic code.  Further, the Board does not find that referral for extraschedular consideration is warranted, as his symptoms are not unusual.  Rather, they are adequately described by the rating criteria.  Thun v. Peake, 22 Vet. App, 111 (2008).  


ORDER

An initial 20 percent rating is granted for left foot stress fracture of the metatarsophalangeal (MTP) joint with arthritis and cortical thickening.


REMAND

This claim requires additional development because the VA examination of record is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has alleged that the examination report does not accurately convey his symptoms or his comments to the examiner regarding his symptoms.  In comparing his testimony to the October 2014 VA examination report, the Board agrees that an updated examination should be conducted.  

Relevant updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his left foot since June 2014, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination of the left foot for a report on the current severity of left foot stress fracture of the metatarsophalangeal (MTP) joint with arthritis and cortical thickening.

The examiner is asked to provide a detailed report of the Veteran's symptoms in general, and during flares (including how frequently he experiences flares and what precipitates them).  The examiner is asked to ask the Veteran about and to comment on the hard-soled boot the Veteran and his wife described during the November 2015 hearing, which he is directed to wear for pain on occasion (page 12 of the transcript).  The examiner is asked to provide an opinion on whether the Veteran has "severe" residuals of injury, and whether there are any other diagnoses of the foot that are related to injury.
All opinions are to be supported by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


